Title: To George Washington from David Waterbury, 14 June 1781
From: Waterbury, David
To: Washington, George


                        
                            Sir
                            Stamford June 14th 1781
                        
                        I received your Excellency’s Letter of the 12th ult. this morning, and agreeable to your Orders will transmit
                            your Excellency a Return of the Troops under my Command as soon as it can be made out; but as the Troops under my Command
                            extend upon the Sea Coast from Greenwich to New Haven I expect it will be two or Three days before I can get a Return of
                            the Troops but as soon as I can get it I shall immediately transmit it to your Excellency by Express. The Orders which I
                            shall receive from your Excellency from time to time, shall be observed with the greatest attention. I would inform your
                            Excellency that since I wrote last to General Howe, there has been a Party of the Enemy out consisting of about 400 and
                                I am informed they have done some damage in the State of New York. am with esteem your Excellency’s
                            most Obedt Humble Servt
                        
                            David Waterbury

                        
                    